
	

113 HR 5413 IH: To amend title 10, United States Code, to require that Federal, State, and local agencies to which surplus military equipment and personal property is sold or donated demonstrate that agency personnel are certified, trained, or licensed, as appropriate, in the proper operation of the equipment prior to the sale or donation.
U.S. House of Representatives
2014-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5413
		IN THE HOUSE OF REPRESENTATIVES
		
			September 8, 2014
			Mr. Jolly introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to require that Federal, State, and local agencies to which
			 surplus military equipment and personal property is sold or donated
			 demonstrate that agency personnel are certified, trained, or licensed, as
			 appropriate, in the proper operation of the equipment prior to the sale or
			 donation.
	
	
		1.Requirement that State and local agencies receive training in proper operation of surplus military
			 equipment and property prior to sale or transfer of equipment by
			 Department of Defense
			(a)Sale to State and local law enforcement, firefighting, homeland security, and emergency management
			 agenciesSection 2576 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(c)The Secretary of Defense shall require, as a condition of the sale of any surplus military
			 equipment under this section, that the State or local law enforcement,
			 firefighting, homeland security, or emergency management agency purchasing
			 the equipment demonstrates, prior to the sale of the equipment, that
			 agency personnel have been certified, trained, or licensed, as
			 appropriate, in the proper operation of the equipment..
			(b)Sale or donation for law enforcement activitiesSection 2576a(b) of such title is amended—
				(1)in paragraph (3), by striking and at the end;
				(2)in paragraph (4), by striking the period and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(5)the recipient agency demonstrates, prior to the transfer, that agency personnel have been
			 certified, trained, or licensed, as appropriate, in the proper operation
			 of the property..
				(c)Sale or donation To assist firefighting agenciesSection 2576b of such title is amended—
				(1)in paragraph (3), by striking and at the end;
				(2)in paragraph (4), by striking the period and inserting ; and; and
				(3)by adding at the end the following new paragraph:
					
						(5)the recipient agency demonstrates, prior to the transfer, that agency personnel have been
			 certified, trained, or licensed, as appropriate, in the proper operation
			 of the property..
				(d)Effective dateThe amendments made by this Act shall apply with respect to the sale, transfer, or donation of
			 property or equipment made after the date of the enactment of this Act.
			
